Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 26, 2021.

Notice of Non-responsive Amendment
	The reply filed on 07/26/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Applicant’s reply is not considered to be in compliance with 37 CFR § 1.111(b), recited here:  
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
	
	In this case, the previous Office action mailed 03/26/2021 set forth double patenting rejections over nine of Applicant’s issued patents or copending patent applications. In the reply filed 07/26/2021, Applicant responded by merely submitting “the Office’s double patenting rejections are moot in view of the amendments presented herein” (see page 15 of Applicant’s reply). A general allegation that the amendment to the claims of the instant application patentably distinguishes them without specifically pointing out how the language of the amended claims patentably distinguishes them from the claims of each of Applicant’s issued patents or other copending patent applications does not comply with the requirements of 37 CFR § 1.111(b). While it would be proper to reject entry of the present amendment for noncompliance with 37 CFR § 1.111(b), it is instead respectfully offered as a reminder to properly reply to every ground of objection and rejection set forth in the prior Office action, as required by 37 CFR § 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment, which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Amendments
           Applicant's amendment filed July 26, 2021 is acknowledged. 
	Claims 1-193 are cancelled.
	Applicant has amended claims 194-195, 197-198.
	Claims 194-213 are pending.
	Claims 203-213 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention.
Claims 194-202 are under examination. 


Election/Restrictions
Per the Requirement for Restriction/Election mailed November 2, 2020, Applicant was required to elect wherein the therapeutic product further comprises (1) an anti-fungal agent, as 
Accordingly, Applicant’s election without traverse of species (1), wherein the therapeutic product further comprises an anti-fungal agent, during the interview conducted on December 29, 2020, has been acknowledged. Claims 203-213 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse during the interview conducted on December 29, 2020.

	
Priority
	This application is a DIVISIONAL of U.S. Patent Application 15/947,688, filed 04/06/2018; which is a CONTINUATION of International Application No. PCT/US17/57228, filed 10/18/2017; claiming priority based on U.S. Provisional Applications 62/452,244, filed 01/30/2017, and 62/409,651, filed 10/18/2016. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is being considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/26/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.	In particular, the previous rejections of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. In papers filed 07/26/2021, Applicant amended independent claim 194 to recite wherein the T cells comprise a “genomic” disruption in exon 2 or exon 3 of a cytokine inducible SH2-containing protein gene, thereby necessitating new grounds of rejection as set forth below. Applicant’s traversal of the previous rejections (see pages 13-15 of Applicant’s reply) have been carefully considered but are moot because said rejections have been withdrawn.

Specification
The prior objection to the specification for the use of improperly demarcated trademarks is maintained. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
Applicant’s amendment to the specification filed 03/23/2021 fails to correct ALL instances of improperly demarcated trademarks in the instant application. One example of an improperly demarcated trademarks in the instant application is “Anza” which appears in paragraph [0333]. It is noted that the provided examples should not be considered a complete list of improperly demarcated trademarks found in the instant application. Applicant must correct all instances of improperly demarcated trademarks found in the instant application. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
 Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 194-196 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/078540 A1 to Palmer et al, of record in IDS; in view of Yang et al. “The signaling suppressor CIS controls proallergic T cell development and allergic airway inflammation”, NATURE IMMUNOLOGY (2013), Vol. 14, No. 7, pages 732-740.
This rejection is newly applied.
Regarding claim 194, Palmer discloses a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or cish-/- pmel-1 T cells”), 
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a genomic disruption in the CISH gene that suppresses expression of the protein encoded by the CISH gene), and
wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).
Paragraphs [0122-0123] provides a mouse model of adoptive T cell transfer demonstrating “that cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, the ordinary artisan would reasonably arrive at a therapeutic product comprising human T cells (i.e. human tumor infiltrating lymphocytes) for use in adoptive cell therapy for the treatment of cancer in human patients. See MPEP 2144.01. 
Palmer does not wherein the T cells comprise a genomic disruption in exon 2 or exon 3 of the CISH gene. Prior to the effective filing date of the instantly claimed invention, Yang is prima facie obvious to one of ordinary skill in the art to generate CISH-deficient T cells by introducing a genomic disruption in exon 2 and exon 3 of the CISH gene with a reasonable expectation of success because Yang reduces to practice the successful generation of CISH-deficient T cells by introducing a genomic disruption in exon 2 and exon 3 of the CISH gene. An artisan would be motivated to generate CISH-deficient T cells by introducing a genomic disruption in exon 2 and exon 3 of the CISH gene because Palmer discloses the therapeutic use of CISH-deficient T cells, as discussed above.

Claims 197-202 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/078540 A1 to Palmer et al, of record in IDS; and Yang et al. “The signaling suppressor CIS controls proallergic T cell development and allergic airway inflammation”, NATURE IMMUNOLOGY (2013), Vol. 14, No. 7, pages 732-740, as applied to claims 194-196 above; and in further view of U.S. Patent 9,074,185 B2 to Dudley et al. issued July 2015.
This rejection is newly applied.
	Regarding claims 199-202, Palmer does not teach that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as taught by Palmer, to further comprise the antifungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because Dudley performed a clinical trial wherein patients were administered both T cells and the antifungal agent fluconazole. An artisan would be motivated to modify the therapeutic product, as taught by Palmer, to further comprise the antifungal agent fluconazole, as taught by Dudley, because Dudley teaches use of fluconazole as a prophylaxis against fungal infections (col. 39, lines 17-20) in the T cell-based treatment of cancer.
	Regarding claims 197-198, Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph). Palmer teaches “Typically, the attending physician will decide the dosage of the inventive host cell, populations thereof, or nanoparticle composition, with which to treat each individual patient, taking into consideration a variety of factors …” (paragraph [0098]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-

(1a) Claims 194-196 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/885,882 (claim set filed 10/12/2021), in view of WO 2012/078540 A1 to Palmer et al, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claim 194 of the copending application recites a method of treating cancer comprising a step of administering T cells that comprise a genomic disruption in a cytokine inducible SH2-containinng protein (CISH) gene that suppresses expression of a protein encoded by said gene; and
wherein the T cells express a T cell receptor (TCR) that specifically binds to a neoantigen.
Claim 208 of the copending application recites that the T cells are tumor infiltrating lymphocytes.
Claim 207 recites wherein the T cells are objected from a human, and therefore the T cells are human T cells.
Claims 209-210 recite wherein the disruption is in exon 2 or exon 3 of the CISH gene.
It is the Examiner’s position that claims directed to a therapeutic product are prima facie obvious in view of a method of treatment using said therapeutic product. Furthermore, the instant specification discloses the intended use of the instantly claimed invention for the treatment of cancer (see, for example, paragraph [0007]).
The claims of the copending application do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or without exogenous IL-2. Here, a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a genomic disruption in the CISH gene that suppresses expression of the protein encoded by the CISH gene); and
wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).
Paragraphs [0122-0123] of Palmer provides a mouse model of adoptive T cell transfer demonstrating “that cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, because Palmer teaches that the T cells are preferably CD8+ and CD4+ T cells and wherein the T cells are CD4+ CD8+ double positive T cells (see paragraph [0084]).


(1b) Claims 197-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/885,882 (claim set filed 10/12/2021); and WO 2012/078540 A1 to Palmer et al, of record in IDS, as applied to claims 194-196 above; in further view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	The claims of the copending application does not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as recited in the claims of the copending application, to further comprise the antifungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because Dudley performed a clinical trial wherein patients were administered both T cells and the antifungal agent fluconazole. An artisan would be motivated to modify the therapeutic product, as recited in the copending application, to further comprise the antifungal agent fluconazole, as taught by Dudley, because Dudley teaches use of fluconazole as a prophylaxis against fungal infections (col. 39, lines 17-20) in the T cell-based treatment of cancer.
	Regarding claims 197-198, claim 227 of the co-pending application recites administering at least 1 x 106 T cells. Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph). Palmer teaches “Typically, the attending physician will decide the dosage of the inventive host cell, populations thereof, or nanoparticle composition, with which to treat each individual patient, taking into consideration a variety of factors …” (paragraph [0098]).

(2a) Claims 194, 196, and 199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/885,874 (claim set filed 05/03/2021, in view of Examiner’s amendment on 06/25/2021), in view of WO 2012/078540 A1 to Palmer et al, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claim 194 recites a method of treating cancer using a population of T cells that comprise a genomic disruption (“modification”) in a cytokine inducible SH2-containing protein (CISH) gene that suppresses expression of a protein encoded by said gene, and therefore the claims of the copending application are directed to a therapeutic product. Claims 195-196 recites that the lymphocytes are CD4+ T cells and tumor infiltrating lymphocytes (TILs). Claim 194 recites treatment of a human subject, and claim 198 recites wherein the lymphocytes are autologous to said human subject. Therefore, the claims of the copending application are directed to a therapeutic product comprising human tumor infiltrating lymphocytes. 
Claim 194 further recites wherein that the target sequence of the CISH gene that is modified with an indel formation is SEQ ID NO: 77, which is a 20-mer nucleic acid that targets exon 3 of the CISH gene.
Claim 203 of the copending application recites further administering an anti-fungal agent.
The claims of the copending application do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a genomic disruption in the CISH gene that suppresses expression of the protein encoded by the CISH gene).
Paragraphs [0122-0123] of Palmer provides a mouse model of adoptive T cell transfer demonstrating “that cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating lymphocytes for use in adoptive cell therapy for the treatment of cancer in human patients. See MPEP 2144.01. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by 
Palmer further discloses wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).

(2b) Claims 197-198, 200-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/885,874 (claim set filed 05/03/2021, in view of Examiner’s amendment on 06/25/2021), and WO 2012/078540 A1 to Palmer et al, of record in IDS, as applied to claims 194, 196 and 199 above; in further view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Regarding instant claims 200-202, claim 203 of the copending application recites further administering an anti-fungal agent; however, the claims do not recite wherein the anti-fungal agent is fluconazole. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a cancer antigen”). Dudley further teaches that the therapeutic product further comprises a dosage form of a fungal prophylaxis (i.e. antifungal agent), wherein the fungal prophylaxis is fluconazole (see Example 13 starting in col. 43, “This 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the generic anti-fungal agent, as recited in the claims of the copending application, with the anti-fungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the generic anti-fungal agent, as recited in the claims of the copending application, with the anti-fungal agent fluconazole, as taught by Dudley, because Dudley teaches use of fluconazole as a prophylaxis against fungal infections (col. 39, lines 17-20) in the T cell-based treatment of cancer.
	Regarding claims 197-198, Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph). Palmer teaches “Typically, the attending physician will decide the dosage of the inventive host cell, populations thereof, or nanoparticle composition, with which to treat each individual patient, taking into consideration a variety of factors …” (paragraph [0098]).

(3a) Claims 194-196 re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent 10,166,255 B2 to Moriarity et al., in view of WO 2012/078540 A1 to Palmer et al, of record in IDS, and Yang et al. “The signaling suppressor  NATURE IMMUNOLOGY (2013), Vol. 14, No. 7, pages 732-740.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The patent claims recite a method of making a population of T cells (claims 1 and 9) comprising a disruption in a cytokine inducible SH2-containing protein (CISH) gene that suppresses expression of a protein encoded by said gene (see step “c” of claim 1); 
wherein the T cells express a T cell receptor that specifically binds to a neoantigen (see step “a” of claim 1, and claim 5); and 
wherein the T cells are human T cells (claims 8-9).
It is the Examiner’s position that claims directed to a therapeutic product are prima facie obvious in view of a method of making said therapeutic product. Furthermore, the Abstract of the patent discloses that the produced T cells are intended to be used as a therapeutic product in a method of treating cancer.
The patent claims do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or without exogenous IL-2. Here, a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive 
wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).
Paragraphs [0122-0123] of Palmer provides a mouse model of adoptive T cell transfer demonstrating “that cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating lymphocytes for use in adoptive cell therapy for the treatment of cancer in human patients. See MPEP 2144.01. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the patent claims, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the patent claims, with 
	Paragraph [0084] of Palmer discloses that the T cells are tumor infiltrating cells (TILs).
The patent claims do not recite wherein said genomic disruption of the CISH gene is in exon 2 or exon 3 of said CISH gene. Yang is considered relevant prior art for disclosing a method of generating CISH-deficient T cells by introducing a genomic disruption in exon 2 and exon 3 of the cytokine inducible SH2-containing protein gene (also known in the art as the CISH, CIS, or SOCS gene). See Abstract; pages 773-774, joining paragraph; see also first paragraph of Online Methods; and Supplementary Figure 2. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to generate CISH-deficient T cells by introducing a genomic disruption in exon 2 and exon 3 of the CISH gene with a reasonable expectation of success because Yang reduces to practice the successful generation of CISH-deficient T cells by introducing a genomic disruption in exon 2 and exon 3 of the CISH gene. 

(3b) Claims 197-202 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent 10,166,255 B2 to Moriarity et al.; and WO 2012/078540 A1 to Palmer et al, of record in IDS, and Yang et al. “The signaling suppressor CIS controls proallergic T cell development and allergic airway inflammation”, NATURE IMMUNOLOGY (2013), Vol. 14, No. 7, pages 732-740, as applied to claims 194-196 above; in further view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding claims 199-202, The patent claims do not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as recited in the patent claims, to further comprise the antifungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because Dudley performed a clinical trial wherein patients were administered both T cells and the antifungal agent fluconazole. An artisan would be motivated to modify the therapeutic product, as recited in the patent claims, to further comprise the antifungal agent fluconazole, as taught by Dudley, because Dudley teaches use of fluconazole as a prophylaxis against fungal infections (col. 39, lines 17-20) in the T cell-based treatment of cancer.
	Regarding claims 197-198, Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph). Palmer teaches “Typically, the attending physician will decide the dosage of the inventive host cell, populations thereof, or nanoparticle 

(4a) Claims 194-196 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/180,867 (claim set filed 08/09/2021).
This rejection is reiterated for the same reasons set forth in the previous Office action.
Regarding instant claim 194, the claims of the copending application recites a method of treating cancer (claim 1) comprising:
a step of administering (claim 1) a population of human tumor infiltrating lymphocytes (claim 5);
wherein the tumor infiltrating lymphocytes comprise a disruption in the cytokine inducible SH2-containing protein (CISH) gene that suppresses expression of a protein encoded by said gene (element “a” of claim 1);
wherein the tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (element “b” of claim 1, and claim 40); and 
wherein the tumor infiltrating lymphocytes comprises CD4+ T cells (claim 1) and CD8+ T cells (claim 4).
Claims 47-48 of the copending application recite wherein the disruption is in exon 2 and exon 3 of the CISH gene.
It is the Examiner’s position that claims directed to a therapeutic product are prima facie obvious in view of a method of treatment using said therapeutic product. Furthermore, the instant specification discloses the intended use of the instantly claimed invention for the treatment of cancer (see, for example, paragraph [0007]).


(4b) Claims 197-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/180,867 (claim set filed 08/09/2021), as applied to claims 194-196 above; in view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding instant claims 199-202, the claims of the copending application do not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a cancer antigen”). Dudley further teaches that the therapeutic product further comprises a dosage form of a fungal prophylaxis (i.e. antifungal agent), wherein the fungal prophylaxis is fluconazole (see Example 13 starting in col. 43, “This example demonstrates that the administration of CD8+ enriched, ‘young’ T cells promotes the regression of cancer in human melanoma patients …”; see specifically, col. 44, lines 15-21, “Patients received trimethoprim, sulfamethoxazole, and fungal prophylaxis following therapy”; see also col. 31, lines 29-34, and col. 39, lines 17-30, which disclose that the fungal prophylaxis is fluconazole). 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as recited in the claims of the copending application, to further comprise the antifungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because Dudley 
	Regarding claims 197-198, Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph).

	(5a) Claims 194-196 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/182,189 (claim set filed 06/21/2021), in view of WO 2012/078540 A1 to Palmer et al, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding instant claim 194, the claims of the copending application recite an isolated human T cell that comprises a genomic disruption in the cytokine inducible SH2-containing protein (CISH) gene (element “i” of claim 1);
	wherein the T cells express a T cell receptor that specifically binds to a neoantigen (element “ii” of claim 1, and claim 11).
	Claim 1 of the copending application recite wherein the genomic disruption is in exon 2 and exon 3 of the CISH gene.
	Claim 5 recites wherein the T cell is a tumor infiltrating lymphocyte. Claim 20 recites a population of cells, and therefore is directed to a plurality of T cells.
	Regarding the limitation that the disruption “suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein [CISH] gene”, as recited in the instant claims, claim 1 
	Regarding the limitation that the product comprises a “dosage form” of tumor infiltrating lymphocytes, as recited in the instant claims, an “isolated” population of tumor infiltrating lymphocytes, as recited in the claims of the copending application (see claims 1 and 5), reads on a “dosage form” of tumor infiltrating lymphocytes, under the broadest reasonable interpretation. Likewise, recitation of a “therapeutic” product, as recited in the instant claims, reads on an “isolated” population of tumor infiltrating lymphocytes, as recited in the claims of the copending application (see claims 1 and 5), under the broadest reasonable interpretation.
The claims of the copending application do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or without exogenous IL-2. Here, a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a 
wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).
Paragraphs [0122-0123] of Palmer provides a mouse model of adoptive T cell transfer demonstrating “that cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating lymphocytes for use in adoptive cell therapy for the treatment of cancer in human patients. See MPEP 2144.01. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by 


(5b) Claims 197-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/182,189 (claim set filed 06/21/2021), and WO 2012/078540 A1 to Palmer et al, of record in IDS, as applied to claims 194-196 above; in further view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding claims 199-202, the claims of the copending application do not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a cancer antigen”). Dudley further teaches that the therapeutic product further comprises a dosage form of a fungal prophylaxis (i.e. antifungal agent), wherein the fungal prophylaxis is fluconazole (see Example 13 starting in col. 43, “This example demonstrates that the administration of CD8+ enriched, ‘young’ T cells promotes the regression of cancer in human melanoma patients …”; see specifically, col. 44, lines 15-21, “Patients received trimethoprim, sulfamethoxazole, and fungal prophylaxis following therapy”; see also col. 31, lines 29-34, and col. 39, lines 17-30, which disclose that the fungal prophylaxis is fluconazole). 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as 
	Regarding claims 197-198, Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph). Palmer teaches “Typically, the attending physician will decide the dosage of the inventive host cell, populations thereof, or nanoparticle composition, with which to treat each individual patient, taking into consideration a variety of factors …” (paragraph [0098]).

(6a) Claims 194-196 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/182,146 (claim set filed 08/09/2021), in view of WO 2012/078540 A1 to Palmer et al, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Regarding instant claim 194, the claims of the copending application recite a pharmaceutical composition (claim 10) comprising a human tumor infiltrating lymphocytes (claim 15);
wherein the tumor infiltrating lymphocytes comprise a disruption in the a cytokine inducible SH2-containing protein (CISH) gene (element “a” of claim 10); and 
wherein the tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (claim 10).

Under the broadest reasonable interpretation, a “pharmaceutical composition”, as recited in the claims of the copending application, read on a “therapeutic” product and “dosage form”, as recited in the instant claims.  
	Regarding the limitation that the disruption “suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein [CISH] gene”, as recited in the instant claims, claim 10 of the copending application recites a genomic disruption in exon 2 and exon 3 of the CISH gene. The ordinary artisan would reasonably expect a genomic disruption in an exon (i.e. amino acid coding region) of a gene would necessarily result in a suppressed expression of a protein encoded by said gene.
The claims of the copending application do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or without exogenous IL-2. Here, a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a 
wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).
Paragraphs [0122-0123] of Palmer provides a mouse model of adoptive T cell transfer demonstrating “that cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating lymphocytes for use in adoptive cell therapy for the treatment of cancer in human patients. See MPEP 2144.01. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by 


(6b) Claims 197-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/182,146 (claim set filed 08/09/2021), and WO 2012/078540 A1 to Palmer et al, of record in IDS, as applied to claims 194-196, above; in further view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding claims 199-202, the claims of the copending application do not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a cancer antigen”). Dudley further teaches that the therapeutic product further comprises a dosage form of a fungal prophylaxis (i.e. antifungal agent), wherein the fungal prophylaxis is fluconazole (see Example 13 starting in col. 43, “This example demonstrates that the administration of CD8+ enriched, ‘young’ T cells promotes the regression of cancer in human melanoma patients …”; see specifically, col. 44, lines 15-21, “Patients received trimethoprim, sulfamethoxazole, and fungal prophylaxis following therapy”; see also col. 31, lines 29-34, and col. 39, lines 17-30, which disclose that the fungal prophylaxis is fluconazole). 
prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as recited in the claims of the copending application, to further comprise the antifungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because Dudley performed a clinical trial wherein patients were administered both T cells and the antifungal agent fluconazole. An artisan would be motivated to modify the therapeutic product, as recited in the claims of the copending application, to further comprise the antifungal agent fluconazole, as taught by Dudley, because Dudley teaches use of fluconazole as a prophylaxis against fungal infections (col. 39, lines 17-20) in the T cell-based treatment of cancer.
	Regarding claims 197-198, Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph). Palmer teaches “Typically, the attending physician will decide the dosage of the inventive host cell, populations thereof, or nanoparticle composition, with which to treat each individual patient, taking into consideration a variety of factors …” (paragraph [0098]).

(7a) Claims 194-198 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/900,372 (claim set filed 06/09/2021), in view of WO 2012/078540 A1 to Palmer et al, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Regarding instant claim 194, the claims of the copending application recites a pharmaceutical composition (claim 151) that comprises a population of human tumor infiltrating lymphocytes (claim 163); wherein the tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible 
Under the broadest reasonable interpretation, a “pharmaceutical composition”, as recited in the claims of the copending application, read on a “therapeutic” product and “dosage form”, as recited in the instant claims.  
Claims 180-182 of the copending application recite wherein the genomic disruption is in exon 2 and exon 3 of the CISH gene.
Claim 157 of the copending application recites wherein the population of engineered primary lymphocytes comprises at least about 1x109 or at least about 1x1010 lymphocytes.
Claim 186 recites wherein the cell is a T cell.
The claims of the copending application do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or without exogenous IL-2. Here, a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a genomic disruption in the CISH gene that suppresses expression of the protein encoded by the CISH gene).
cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating lymphocytes for use in adoptive cell therapy for the treatment of cancer in human patients. See MPEP 2144.01. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, because Palmer teaches that the T cells are preferably CD8+ and CD4+ T cells and wherein the T cells are CD4+ CD8+ double positive T cells (see paragraph [0084]).
Palmer further discloses wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).


(7b) Claims 199-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 151-186 of copending Application No. 16/900,372 (claim set filed 06/09/2021), and WO 2012/078540 A1 to Palmer et al, of record in IDS, as applied to claims 194-198 above; in further view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding claims 199-202, the claims of the copending application do not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a cancer antigen”). Dudley further teaches that the therapeutic product further comprises a dosage form of a fungal prophylaxis (i.e. antifungal agent), wherein the fungal prophylaxis is fluconazole (see Example 13 starting in col. 43, “This example demonstrates that the administration of CD8+ enriched, ‘young’ T cells promotes the regression of cancer in human melanoma patients …”; see specifically, col. 44, lines 15-21, “Patients received trimethoprim, sulfamethoxazole, and fungal prophylaxis following therapy”; see also col. 31, lines 29-34, and col. 39, lines 17-30, which disclose that the fungal prophylaxis is fluconazole). 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as recited in the claims of the copending application, to further comprise the antifungal agent 

(8a) Claims 194-198 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,406,177 B2 to Moriarity et al., in view of WO 2012/078540 A1 to Palmer et al, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The patent claims recite a method of treating cancer comprising administering a pharmaceutical composition (claim 1) that comprises tumor infiltrating lymphocytes (claim 3);
wherein the tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein (CISH) gene (claim 1); and
wherein the tumor infiltrating lymphocytes comprise T cells (claim 17).
Under the broadest reasonable interpretation, a “pharmaceutical composition”, as recited in the claims of the copending application, read on a “therapeutic” product and “dosage form”, as recited in the instant claims.  
Claim 16 recites that the subject is a human, and claim 2 recites that the lymphocytes are autologous to the subject. Therefore, the patent claims are directed to human tumor infiltrating lymphocytes.
Patent claim 1 recites wherein the genomic disruption is in exon 2 and exon 3 of the CISH gene.
9 lymphocytes.
It is the Examiner’s position that claims directed to a therapeutic product are prima facie obvious in view of a method of treatment using said therapeutic product. Furthermore, the instant specification discloses the intended use of the instantly claimed invention for the treatment of cancer (see, for example, paragraph [0007]).
	Regarding the limitation that the disruption “suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein [CISH] gene”, as recited in the instant claims, patent claim 1 recites a genomic disruption in exon 2 and exon 3 of the CISH gene. The ordinary artisan would reasonably expect a genomic disruption in an exon (i.e. amino acid coding region) of a gene would necessarily result in a suppressed expression of a protein encoded by said gene.
The patent claims do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or without exogenous IL-2. Here, a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a genomic disruption in the CISH gene that suppresses expression of the protein encoded by the CISH gene).
cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating lymphocytes for use in adoptive cell therapy for the treatment of cancer in human patients. See MPEP 2144.01. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the patent claims, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the patent claims, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, because Palmer teaches that the T cells are preferably CD8+ and CD4+ T cells and wherein the T cells are CD4+ CD8+ double positive T cells (see paragraph [0084]).
Palmer further discloses wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).


(8b) Claims 199-202 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,406,177 B2 to Moriarity et al.; and WO 2012/078540 A1 to Palmer et al, of record in IDS, as applied to claims 194-198 above; in further view of U.S. Patent 9,074,185 B2 to Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding claims 199-202, the patent claims do not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a cancer antigen”). Dudley further teaches that the therapeutic product further comprises a dosage form of a fungal prophylaxis (i.e. antifungal agent), wherein the fungal prophylaxis is fluconazole (see Example 13 starting in col. 43, “This example demonstrates that the administration of CD8+ enriched, ‘young’ T cells promotes the regression of cancer in human melanoma patients …”; see specifically, col. 44, lines 15-21, “Patients received trimethoprim, sulfamethoxazole, and fungal prophylaxis following therapy”; see also col. 31, lines 29-34, and col. 39, lines 17-30, which disclose that the fungal prophylaxis is fluconazole). 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as recited in the patent claims, to further comprise the antifungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because Dudley performed a clinical trial wherein 

(9a) Claims 194-196 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-117 of copending Application No. 16/389,586 (claim set filed 09/03/2019), in view of WO 2012/078540 A1 to Palmer et al, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Regarding instant claim 194, claim 117 of the copending application recites a population of isolated human primary lymphocytes that comprise a genomic disruption in a cytokine inducible SH2-containing protein (CISH) gene that suppresses expression of a protein encoded by said gene.
Claim 104 recites wherein the population of isolated human primary lymphocytes are T cells and tumor infiltrating lymphocytes.
Claim 81 recites a method of making the population of isolated human primary lymphocytes. Claim 105 recites that the human primary lymphocytes comprise a transgene encoding a T cell receptor, and therefore the claims of the copending application are directed to tumor infiltrating lymphocytes that express a T cell receptor.
	Regarding the limitation that the product comprises a “dosage form” of tumor infiltrating lymphocytes, as recited in the instant claims, an “isolated” population of tumor infiltrating lymphocytes, as recited in the claims of the copending application (see claims 104 and 117), reads on a “dosage form” of tumor infiltrating lymphocytes, under the broadest reasonable interpretation. Likewise, recitation of a “therapeutic” product, as recited in the instant claims, reads on an “isolated” population of tumor infiltrating lymphocytes, as recited in the claims of the copending 
The claims of the copending application do not recite wherein the T cells are CD4+ T cells and CD8+ T cells. Prior to the effective filing date of the instantly claimed invention, Palmer is considered relevant prior art for disclosing a therapeutic product that comprises a dosage form of a plurality of tumor infiltrating lymphocytes (see [0084]; see also [0122-0123], “This example demonstrates that cish-deficient T cells mediate tumor regression in vivo … the mice were treated with naive CD8+ pmel-1 T cells (cish-/- or WT) and recombinant vaccine encoding gp100 with or without exogenous IL-2. Here, a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells”);
wherein said tumor infiltrating lymphocytes comprise a disruption in a cytokine inducible SH2-containing protein gene that suppresses expression of a protein encoded by said cytokine inducible SH2-containing protein (CISH) gene (see [0122-0123], which discloses adoptive immunotherapy on a mouse model using CISH-deficient T cells – in other words, T cells with the a genomic disruption in the CISH gene that suppresses expression of the protein encoded by the CISH gene).
Paragraphs [0122-0123] of Palmer provides a mouse model of adoptive T cell transfer demonstrating “that cish-deficient T cells mediate tumor regression in vivo”, wherein the T cells are CD8+. Paragraph [0084] discloses that (1) the T cells are preferably human T cells, (2) the T cells are preferably CD8+ and CD4+ T cells, and (3) the T cells are CD4+ CD8+ double positive T cells. Furthermore, paragraph [0003] discloses that the invention is directed to adoptive cell therapy for the effective treatment of cancer in patients. Thus, from the disclosure of Palmer, the ordinary artisan would reasonably arrive at a therapeutic product comprising human tumor infiltrating 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute generic T cells, as recited in the claims of the copending application, with CD4+ T cells and CD8+ T cells specifically, as taught by Palmer, because Palmer teaches that the T cells are preferably CD8+ and CD4+ T cells and wherein the T cells are CD4+ CD8+ double positive T cells (see paragraph [0084]).
Palmer further discloses wherein said plurality of tumor infiltrating lymphocytes express a T cell receptor that specifically binds to a neoantigen (i.e. cancer antigen) (see [0050], “T-cell receptor (TCR) having antigenic specificity for a cancer antigen”; see also [0117], “To evaluate the role of CIS in CD8+ T cell function, a cish knockout mouse was developed. Cish-/- mice were then backcrossed with C57BL/6 mice and bred with the melanoma/melanocyte-specific T cell receptor (TCR) α transgenic mouse, termed pmel-1”, and [0123], “Adoptive transfer of cish-/- pmel-1 T cells”).
Regarding instant claims 195-196, claim 113 of the copending application recites wherein the disruption is in exon 2 and exon 3 of the CISH gene.

(9b) Claims 197-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-117 of copending Application No. 16/389,586 (claim set filed 09/03/2019); and WO 2012/078540 A1 to Palmer et al, of record in IDS, as applied Dudley et al., issued July 2015.
This rejection is reiterated for the same reasons set forth in the previous Office action.
	Regarding claims 199-202, Examiner notes that paragraph [0217] of the instant specification discloses “an antifungal administration can be before a cellular therapy, during a cellular therapy or after a cellular therapy has been administered”. The claims of the copending application do not recite that the therapeutic product further comprises a dosage form of an anti-fungal agent. Prior to the effective filing date of the instantly claimed invention, Dudley is considered relevant prior art for teaching a therapeutic product comprising T cells that express a T cell receptor (TCR) that specifically binds to a cancer antigen (i.e. a neoantigen) for use in treating cancer in a human subject (ABSTRACT; col. 8, lines 5-8, “the autologous T-cells are modified to express a T cell receptor (TCR) having antigenic specificity for a cancer antigen”). Dudley further teaches that the therapeutic product further comprises a dosage form of a fungal prophylaxis (i.e. antifungal agent), wherein the fungal prophylaxis is fluconazole (see Example 13 starting in col. 43, “This example demonstrates that the administration of CD8+ enriched, ‘young’ T cells promotes the regression of cancer in human melanoma patients …”; see specifically, col. 44, lines 15-21, “Patients received trimethoprim, sulfamethoxazole, and fungal prophylaxis following therapy”; see also col. 31, lines 29-34, and col. 39, lines 17-30, which disclose that the fungal prophylaxis is fluconazole). 
	Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the therapeutic product, as recited in the claims of the copending application, to further comprise the antifungal agent fluconazole, as taught by Dudley, with a reasonable expectation of success because Dudley performed a clinical trial wherein patients were administered both T cells and the antifungal agent fluconazole. An artisan would be motivated to modify the therapeutic product, as recited in the 
	Regarding claims 197-198, Dudley teaches that “Preferably, from about 1.0x1010 T-cells to about 13.7x1010 T-cells are administered, with an average of around 5.0x1010 T-cells, particularly if the cancer is melanoma” (col. 5-6, joining paragraph). Palmer teaches “Typically, the attending physician will decide the dosage of the inventive host cell, populations thereof, or nanoparticle composition, with which to treat each individual patient, taking into consideration a variety of factors …” (paragraph [0098]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633